936 So. 2d 775 (2006)
Carlos JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2319.
District Court of Appeal of Florida, Fifth District.
September 1, 2006.
Carlos Jackson, Cocoa, pro se.
No Appearance for Appellee.
PER CURIAM.
Because orders denying motions to mitigate brought pursuant to rule 3.800(c), Florida Rules of Criminal Procedure, are not appealable, we dismiss this appeal. See Davidson v. State, 701 So. 2d 123 (Fla. 5th DCA 1997).
DISMISSED.
PLEUS, C.J., MONACO and TORPY, JJ., concur.